 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    CLEVELAND ZACHARY ROSE,                         1:18-cv-01600-SKO (PC)
12                        Plaintiff,
                                                      ORDER TO SHOW CASE WHY ACTION
13           v.                                       SHOULD NOT BE DISMISSED FOR
                                                      PLAINTIFF’S FAILURE TO COMPLY WITH
14    A. JOHAL, et al.,                               THE COURT’S ORDER
15                        Defendants.                 (Docs. 12, 14)
16
                                                      21-DAY DEADLINE
17

18

19          Plaintiff Cleveland Zachary Rose is a prisoner proceeding pro se and in forma pauperis in

20   this civil rights action. On August 13, 2019, the Court issued its second screening order, finding

21   that Plaintiff failed to state any cognizable claims in his first amended complaint and granting

22   Plaintiff leave to file a second amended complaint (SAC). (Doc. 12.) On September 12, 2019, the

23   Court granted Plaintiff’s motion for an extension of time, (Doc. 13), providing Plaintiff an

24   additional 21 days to file his SAC. (Doc. 14.) Although more than a month has passed, Plaintiff

25   has failed to file an amended complaint or to otherwise respond to the Court’s screening order.

26          The Local Rules, corresponding with Federal Rule of Civil Procedure 11, provide,

27   “[f]ailure of counsel or of a party to comply with … any order of the Court may be grounds for

28   the imposition by the Court of any and all sanctions … within the inherent power of the Court.”
 1   Local Rule 110. “District courts have inherent power to control their dockets” and, in exercising

 2   that power, may impose sanctions, including dismissal of an action. Thompson v. Housing Auth.,

 3   City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action based on a

 4   party’s failure to prosecute an action, obey a court order, or comply with local rules. See, e.g.,

 5   Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with a

 6   court order requiring amendment of complaint); Malone v. U.S. Postal Service, 833 F.2d 128,

 7   130-31 (9th Cir. 1987) (dismissal for failure to comply with a court order); Henderson v. Duncan,

 8   779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local

 9   rules).
10             Accordingly, Plaintiff is ORDERED to show cause within 21 days of the date of service

11   of this order why this action should not be dismissed for failure to state a claim and to comply

12   with the Court’s second screening order. Alternatively, within that same time, Plaintiff may file a

13   second amended complaint or a notice of voluntary dismissal.

14
     IT IS SO ORDERED.
15

16   Dated:      October 29, 2019                                  /s/   Sheila K. Oberto                 .
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28
                                                        2
